Exhibit 10.5

AMENDMENT NUMBER THREE

TO THE

WEST CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN

WHEREAS, West Corporation, a Delaware corporation (the “Company”), maintains the
West Corporation Nonqualified Deferred Compensation Plan, as amended and
restated effective as of March 27, 2013 and amended by Amendment Number One
dated as of April 24, 2013 and Amendment Number Two dated as of January 29, 2014
(the “Plan”);

WHEREAS, pursuant to Article VIII of the Plan, the Company has the authority to
amend the Plan; and

WHEREAS, the Board has authorized an amendment of the Plan to facilitate
participants making changes to notional investments in mutual funds more
frequently than quarterly and to provide the Company with additional time to
complete distributions in accordance with applicable law.

NOW, THEREFORE, the Plan is hereby amended, effective as of July 30, 2014, as
follows:

1. The third sentence of Section 3.3 is hereby amended to delete the word
“quarterly” prior to the word “by”.

2. The third sentence of Section 6.1 is hereby amended to replace the words
“sixty (60) days” with the words “ninety (90) days”.

***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent as of July 30, 2014.

 

WEST CORPORATION By:   /s/ Paul M. Mendlik Name:   Paul M. Mendlik Title:  
Chief Financial Officer

 

2